Opinion issued July 19, 2018




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00419-CR
                            ———————————
                   IN RE KRISTIE L. WALSDORF, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Kristie L. Walsdorf, has filed a petition for writ of mandamus,

seeking an order compelling the trial court to vacate its October 2, 2017 protective

order.1




1
      The underlying case is State of Texas v. Susan Jacob, cause number 15-CR-0860,
      pending in the 405th District Court of Galveston County, Texas, the Honorable
      Michelle Slaughter, presiding.
      We deny relator’s petition for writ of mandamus. See TEX. R. APP. P.

52.8(a).

                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




                                        2